     Case 2:20-cv-02160-MLCF-DMD Document 20 Filed 03/17/21 Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA




DANIEL CHAD ELLISOR                                       CIVIL ACTION


v.                                                        NO. 20-2160


MAERSK DRILLING USA, INC.                                 SECTION "F"




                            ORDER AND REASONS


      Before the Court is Maersk Drilling USA, Inc. motion to

dismiss under Rule 12(b)(6) and Daniel Ellisor’s Rule 41(a)(2)

motion seeking voluntary dismissal without prejudice.             For the

reasons that follow, the plaintiff’s motion is GRANTED, and the

defendant’s motion is DENIED as moot.


                                Background


      This marine personal injury case arises from Daniel Ellisor’s

claims that he was injured while working as a Jones Act seaman

aboard the M/V MAERSK VALIANT while employed by Maersk Drilling

USA, Inc.


      On July 31, 2020, Daniel Ellisor sued Maersk Drilling USA,

Inc., seeking to recover damages for personal injuries to his left


                                     1
   Case 2:20-cv-02160-MLCF-DMD Document 20 Filed 03/17/21 Page 2 of 5



shoulder “and other parts of his body.”      Seeking to recover under

the Jones Act, general maritime law due to unseaworthiness of the

vessel, and seeking maintenance and cure, Ellisor alleges that

Maersk Drilling USA, Inc. employed him and owned or operated the

M/V MAERSK VALIANT.


     Maersk Drilling USA, Inc. now moves to dismiss Ellisor’s

claims with prejudice on the ground that it was neither the

plaintiff’s employer nor the vessel’s owner or operator.         Ellisor

moves to dismiss this case without prejudice so that he may pursue

litigation in Texas against all Maersk related entities involved

in the employment and vessel owning process; he suggests that

discovery regarding the proper party defendants will be necessary.

Because the defendant submitted evidence in support of its motion

to dismiss and because the plaintiff was twice granted additional

time to respond to the defendant’s motion so that he could engage

in discovery concerning the defendant’s improper party defense,

the Court notified the parties that it might convert the motion to

dismiss into one for summary judgment and, consistent with Rule

12(d), the Court ordered that the parties file any material or

argument relevant to the Court’s consideration of matters outside

the complaint.




                                   2
   Case 2:20-cv-02160-MLCF-DMD Document 20 Filed 03/17/21 Page 3 of 5



                                    I.

                                    A.

     Federal Rule of Civil Procedure 41(a)(2) provides:


     (a) Voluntary Dismissal.

     ...

     (2) By Court Order; Effect. Except as provided in Rule
     41(a)(1), an action may be dismissed at the plaintiff's
     request only by court order, on terms that the court
     considers proper.... Unless the order states otherwise,
     a dismissal under this paragraph (2) is without
     prejudice.

     Whether   to   grant    dismissal   under   Federal   Rule    of   Civil

Procedure 41(a) lies within the sound discretion of the trial

court.     Davis v. Huskipower Outdoor Equip. Corp., 936 F.2d 193,

199 (5th Cir. 1991).        Unless the non-moving party “will suffer

some plain legal prejudice other than the mere prospect of a second

lawsuit[,]” a district court should exercise its discretion to

grant a motion for voluntary dismissal. Hyde v. Hoffmann-La Roche,

Inc., 511 F.3d 506, 509 (5th Cir. 2007)(reversing district court’s

order    dismissing   case     without    prejudice   where       defendants

established legal prejudice by showing that their defense based on

Texas law was potentially stripped as a consequence of dismissal

without prejudice); Elbaor v. Tripath Imaging, Inc., 279 F.3d 314,

317 (5th Cir. 2002).        Losing a potentially viable defense or a

defendant’s loss of significant time or expense in preparing for

trial might constitute legal prejudice.          Hyde, 511 F.3d at 509;


                                    3
   Case 2:20-cv-02160-MLCF-DMD Document 20 Filed 03/17/21 Page 4 of 5



United States ex rel. Doe v. Dow Chem. Co., 343 F.3d 325, 330 (5th

Cir. 2003).   A motion for voluntary dismissal is properly denied,

for example, where it appears that “a plaintiff seeks to circumvent

an expected adverse result.” See Davis, 936 F.2d at 199 (affirming

district court’s denial of motion for voluntary dismissal where

the motion was filed more than a year after removal, after months

of filing pleadings, attending conferences, and filing memoranda,

and after the magistrate judge had considered the case and had

issued a recommendation adverse to plaintiff’s position).          Plain

legal prejudice may also be established when the plaintiff seeks

dismissal at a late stage of the proceedings, or where a defendant

would be deprived of a limitations defense if the plaintiff refiles

his suit.    In re FEMA Trailer Formaldahyde Products Liab. Litig.,

628 F.3d 157, 162 (5th Cir. 2010)(citations omitted).        Context is

important.


                                  B.


     In determining whether to grant the plaintiff’s motion to

dismiss without prejudice or the defendant’s motion to dismiss

with prejudice, context is crucial.      Shortly after the complaint

was filed, the defendant filed a motion to dismiss, which the Court

must construe as a motion for summary judgment if the motion is to

be granted, considering that the defendant relies on matters

outside of the complaint.    But, here, the Court is persuaded that

                                   4
      Case 2:20-cv-02160-MLCF-DMD Document 20 Filed 03/17/21 Page 5 of 5



dismissal without prejudice is more appropriate at this early stage

of proceedings.       Most importantly, the defendant fails to advise

how    granting     the   plaintiff’s   motion   will     cause    plain     legal

prejudice, or to suggest any conditions that the Court could impose

on the dismissal order that would alleviate any purported harm to

the defendant.       At most, the defendant suggests that it should not

be faced with a second lawsuit.         This is patently insufficient to

warrant denial of a motion for voluntary dismissal.                       Absent a

showing of abuse by the plaintiff or any indication that the

defendant will suffer cognizable prejudice to a legal interest or

argument     upon    dismissal   without     prejudice,    an     unconditional

voluntary dismissal order is warranted.


       Accordingly, IT IS ORDERED: that the plaintiff’s motion to

dismiss the case without prejudice is hereby GRANTED and the

defendant’s motion to dismiss is DENIED as moot without prejudice

to    it   being    reasserted   in   any   future   lawsuit      filed    by   the

plaintiff.     The case is hereby dismissed without prejudice.


                          New Orleans, Louisiana, March 17, 2021



                                      _____________________________
                                           MARTIN L. C. FELDMAN
                                       UNITED STATES DISTRICT JUDGE




                                        5
